At the trial this case was consolidated with or considered in connection with the case of W.J. Intemann v. Gunther City Coke, Coal  Mining Co. et al., No. 6206, in the trial court, and on appeal to this court is styled "Anderson et al. v. Intemann," and numbered No. 19210, 139 Okla. ___, 281 P. 977. The questions involved in this case are identical with the questions involved in said case No. 19210, decided by this court Oct. 8, 1929, save and except in the present case a lien was claimed upon other land not involved in case No. 19210, which was primarily an action to foreclose certain mortgages covering and involving certain lands therein described.
The following additional contention was made in the present case: That the Gunther City Coke, Coal  Mining Company was indebted to plaintiffs (plaintiffs in error) in the sum of $14,000 by reason of a certain contract entered into between plaintiff Gunther and the coal mining company on October 17, 1921, whereby, in consideration of the sum of $15,000 to be paid to Gunther, he agreed to sell and deliver to the corporation certain stocks in said corporation. One thousand dollars of that sum was paid, and we presume that the corporate stock was transferred, as it seems that Gunther was well supplied with the stock issued by this corporation.
As we fully set forth in the case of D.M. Anderson and A.C. Gunther v. W.J. Intemann et al., No. 19210, the trial court properly found that this contract was abrogated by a subsequent contract, on which subsequent contract the court rendered judgment in favor of plaintiffs in error for the sum of $4,000.
For the reasons herein stated, and for the reasons set forth in the opinion in cause No. 19210, decided by this court, the judgment of the trial court is hereby affirmed.
BENNETT, HERR, JEFFREY, and DIFFENDAFFER, Commissioners, concur.
By the Court: It is so ordered.
Note. — See under (2) 2 Rawle C. L. p. 202; R. C. L. Perm. Supp. p. 376. See "Appeal and Error," 4 C. J. § 2853, p. 876, n. 78.